Citation Nr: 1539732	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This appeal arises from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified in September 2012 before the undersigned Veterans Law Judge at the above VARO; a transcript is of record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as a claim for service connection for an acquired psychiatric disability, to include PTSD.

This claim was previously before the Board in January 2013.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

At VA examinations in 2007 and in 2010, no psychiatric disorder was diagnosed.  VA treatment records dated in 2010, however, reflect a physician's assistant assessment of anxiety disorder and PTSD.  Likewise, an August 2010 letter from a Vet Center therapist reflects that the Veteran had received treatment at the Vet Center for symptoms associated with PTSD.  Letters from a private treating psychologist dated March 2012 and January 2013 reflect the view the Veteran has PTSD due to his military service.  VA Treatment records from 2012 to March 2015 show a diagnosis of depression and anxiety/PTSD.  Therefore, the Veteran must be scheduled for a VA examination before the claim can be decided on the merits. 

The January 2013 Board remand directed that the Veteran's underlying Vet Center treatment records be obtained.  In February 2013 the records were requested.  However, the claims file does not show that a response was received.  Further efforts to obtain theses should be undertaken.  

The Veteran is seeking to reopen the previously denied claims of service connection for hearing loss and tinnitus.  In a December 2014 rating decision, the RO denied the claims.  A notice of disagreement was received by VA in February 2015.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Vet Center treatment records pertinent to the Veteran.  If the records are not available, that should be documented.

2.  Obtain copies of the Veteran's Mental Health VA treatment records from March 2015 to the present.

3.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the etiology of any diagnosed acquired psychiatric disability, to include PTSD.  The claims file should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should ascertain whether any diagnosed psychiatric disability, to include PTSD, is related to service.  

A complete rationale should be provided for all opinions.  The examiner should include discussion of the March 2012 and January 2013 statements from Dr. Boyd.  If an opinion cannot be stated without resorting to speculation, the examiner should explain why that is so.

4.  Issue the Veteran a statement of the case regarding reopening the previously denied claims of service connection for hearing loss and tinnitus.  This should include notice of the need to file a timely substantive appeal if he desires the Board to address this matter.  

5.  Readjudicate the Veteran's psychiatric disorder claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

